DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Aileen Mo on May 5, 2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
--1. (Currently Amended) A computer-implemented method for automatically determining a new ring owner based on failure of a current ring owner within a ring topology network, the method comprising:
receiving, by a processing unit, one or more Ownership Select Messages (QSMs) from a first node which comprises the current ring owner, wherein the one or more QSMs are transmitted by the first node to adjacent nodes of the first node, and wherein the ring topology network comprises a plurality of nodes;
detecting, by the processing unit, a first absence of an expected Ownership Select Message (OSM) from the first node which comprises the current ring owner; 
receiving, by the processing unit, one or more Continuity Check Protocol (CCP) messages from the first node which comprises the current ring owner, wherein the one or more CCP messages are transmitted by the first node to the adjacent nodes of the first node;
the first node which comprises the current ring owner;
designating a first adjacent node of the first node as , wherein the first adjacent node is connected to the first node via an external link of a management network associated with the ring topology network; and 
initiating, by the processing unit, an assumption of a ring
ownership role for the proposed new ring owner responsive to detecting the first absence and the second absence for an overlapping period of time.--
	The examiner’s amendment above was made to overcome 35 U.S.C. 101 rejection and placed the claim in condition of allowance.
Response to Arguments
Applicant’s arguments, see pages 2-15 in the Remarks, filed April 27, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “determine that the current ring owner is an adjacent network module of the network node that is connected to the network node via an external link of a management network; and initiate an assumption of the ring ownership role for the network node responsive to detecting the first absence and the second absence for an overlapping period of time”, when the determine and initiate are considered within the specific combination of steps or structure recited in the method of claim 1 or in the device of claims 12 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/DUC T DUONG/Primary Examiner, Art Unit 2467